                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                                 5:18-cv-148-FDW

GARY D. GOCHIE,                           )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                          ORDER
                                          )
KEN BEAVER, et al.,                       )
                                          )
                  Defendants.             )
__________________________________________)

       THIS MATTER is before the Court on the North Carolina Attorney General’s Office

Motion to Deem Waivers of Service of Summons Timely Filed for Defendants Ken Beaver, Eric

Dye, and Kenneth Poteat, (Doc. No. 36), and the North Carolina Department of Public Safety’s

(“NCDPS”) sealed Notice informing the Court that it has been unable to procure a waiver of

service of process for Defendant Elizabeth Nicole Powell, (Doc. No. 35).

       In the Motion to Deem Waivers of Service of Summons Timely Filed, Counsel asks the

Court to accept the waivers and grant counsel the remaining time that would have been allotted to

it, had the waivers been timely filed by the original deadline, so that it can complete an

investigation into whether it will provide a defense to Defendants and, if so, to allow an attorney

to make an appearance or other responsive pleading on their behalves. (Id.). Counsel represents

that the failure to timely file the executed Waivers of Service is not the fault of Defendants and

that granting this Motion will not prejudice Plaintiff. The Motion will be granted.

       In the Notice, NCDPS has provided the last known address of Defendant Powell whom, it

represents, is currently on Family Leave. The Clerk of Court is directed to notify the United States

Marshal that Defendant Powell needs to be served with the summons and Second Amended

                                                 1
               Complaint, (Doc. No. 20), in accordance with Rule 4 of the Federal Rules of civil Procedure. If

               Defendant Powell cannot be served at the address provided by NCDPS, the U.S. Marshal shall be

               responsible for locating her home address so that she may be served. See 28 U.S.C. § 1915(d) (in

               actions brought in forma pauperis under § 1915, “[t]he officers of the court shall issue and serve

               all process, and perform all duties in such cases.”); Fed. R. Civ. P. 4(c)(3) (“At the plaintiff’s

               request, the court may order that service be made by a United States Marshal or deputy marshal or

               by a person specially appointed by the court. The court must so order if the plaintiff is authorized

               to proceed in forma pauperis under 28 U.S.C. § 1915….”). If the U.S. Marshal is unable to obtain

               service on Defendant Powell, the U.S. Marshal shall inform the Court of the reasonable attempts

               to obtain service. The U.S. Marshal shall not disclose Defendant’s home address to the pro se

               incarcerated Plaintiff and shall file any document containing such address under seal.

                        IT IS THEREFORE ORDERED that:

                        1. The Motion to Deem Waivers of Service of Summons Timely Filed, (Doc. No. 36), is

                           GRANTED as stated in this Order.

                        2. The U.S. Marshal shall use all reasonable efforts to locate and obtain service on

                           Defendant Powell at her home address. If the U.S. Marshal is unable to obtain service

                           on Defendant Powell, the U.S. Marshal shall inform the Court of the reasonable

                           attempts to obtain service.

                        3. The Clerk of Court is respectfully instructed to mail a copy of the Amended Complaint,

                           (Doc. No. 20), the sealed Notice containing Defendant Powell’s last known address,

                           (Doc. No. 35), and this Order to the U.S. Marshal.

Signed: July 30, 2019




                                                                2
